Edna Ernest Taylor and
                                                                    Elizabeth Earnest




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    January 30, 2014

                                  No. 04-13-00445-CV

                  PNP PETROLEUM I, LP and PNP Management, Inc.,
                                 Appellant

                                            v.

                  Edna Ernest TAYLOR and Elizabeth Earnest Herbst.,
                                    Appellee

                 From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 10-05-00167CVF
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
       The Appellants Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on February 10, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court